 1 Thomas P. Mazzucco - 139758
       TMazzucco@mpbf.com
 2 Patrick J. Wingfield - 265140
       PWingfield@mpbf.com
 3 MURPHY, PEARSON, BRADLEY & FEENEY
   580 California Street, Suite 1100
 4 San Francisco, CA 94104
   Telephone:     (415) 788-1900
 5 Facsimile:     (415) 393-8087

 6 Attorneys for Claimant DEW CLAW LLC

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10 UNITED STATES OF AMERICA,                               Case No.: 2:18-CV-00798-KJM-CKD

11               Plaintiff,                                STIPULATION AND ORDER RE:
                                                           WITHDRAWAL OF VERIFIED CLAIM
12 v.                                                      AND ANSWER OF NON-PARTY DEW
                                                           CLAW, LLC TO VERIFIED
13 REAL PROPERTY LOCATED AT 10497                          COMPLAINT FOR FORFEITURE IN
   ALTA MESA ROAD, WILTON,                                 REM
14 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 136-0250¬050-0000, INCLUDING ALL                   Action Filed: April 5, 2018
15 APPURTENANCESS AND IMPROVEMENTS                         Assigned To: Hon. Kimberly J. Mueller
   THERETO,                                                Referred To: Hon. Carolyn K. Delaney
16                                                         Trial Date: None Set
   REAL PROPERTY LCOATED AT 13701
17 INDIO DRIVE, SLOUGHHOUSE,
   CALIFORNIA, SACRAMENTO COUNTY,
18 APN: 073-0114-010-0000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
19 THERETO,

20 REAL PROPERTY LOCATED AT 11709
   COLONY ROAD, GALT, CALIFORNIA,
21 SACRAMENTO COUNTY, APN: 138-0090-
   092-0000, INCLUDING ALL
22 APPURTENANCES AND IMPROVEMENTS
   THERETO,
23
              Defendants.
24

25          The United States of America and DEW CLAW LLC, A NEVADA LIMITED LIABILITY COMPANY

26 (“Claimant”) hereby stipulate and agree, by and through their attorneys of record, as follows:

27          1.       The defendant property subject to this stipulation is as follows (“Defendant Property”):

28 The real property located at 11709 Colony Road, Galt, California 95632, APN: 138-0090-092, including
     STIPULATION AND ORDER RE: WITHDRAWAL OF VERIFIED CLAIM AND                                        Page 1
     ANSWER OF NON-PARTY DEW CLAW LLC                                                 Case No. 2:18-CV-00798-
                                                                                                    KJM-CKD
 1 all appurtenances and improvements thereto.

 2          2.     On April 5, 2018 the United States filed a Verified Complaint for Forfeiture In Rem

 3 (“Complaint”) alleging that the Subject Property, including any right, title and interest in the whole of

 4 any lot or tract of land and any appurtenances or improvements thereon, is subject to forfeiture to the

 5 United States pursuant to 21 U.S.C. § 881(a)(6) and (a)(7).

 6          3.     At the time the Complaint was filed, the record owner of the Defendant Property was

 7 CHARISMA 18 AVE REALTY, INC., A NEW YORK CORPORATION (“Borrower”).

 8          4.     On May 29, 2018, Claimant filed a claim in this action alleging a lien holder interest in

 9 the Defendant Property [Docket No. 18].

10          5.     On June 18, 2018, Claimant filed a Verified Answer to Verified Complaint for Forfeiture

11 in Rem in this action [Docket No. 19].

12          6.     On or about January 21, 2021, the Defendant Property was sold.

13          7.     Notwithstanding the foregoing, Claimant hereby withdraws its claim and Answer filed in

14 the above-captioned action with respect to the Defendant Property.

15          8.     To the extent required under the Federal Rules of Civil Procedure, Rule 41(a), the United

16 States of America agrees to dismiss with prejudice Claimant in the above-captioned action pursuant to

17 Federal Rules of Civil Procedure, Rule 41(a). Defendant Property is in the in rem defendant.

18          9.     Claimant is hereby removed from the Service List for the above-captioned action.

19          10.    Each party hereto is to bear his, her, and its own fees and costs.

20 Dated: April 28, 2021                          MURPHY, PEARSON, BRADLEY & FEENEY
21

22                                                By: /s/ Patrick J. Wingfield
                                                      Thomas P. Mazzucco
23                                                    Patrick J. Wingfield
                                                      Attorneys for Claimant Dew Claw LLC
24
     Dated: April 28, 2021                        PHILLIP A. TALBERT
25                                                Acting United States Attorney
26
                                                  By: /s/ Kevin C. Khasigian (with permission)
27                                                    Kevin C. Khasigian
                                                      Assistant United States Attorney
28
     STIPULATION AND ORDER RE: WITHDRAWAL OF VERIFIED CLAIM AND                                          Page 2
     ANSWER OF NON-PARTY DEW CLAW LLC                                                   Case No. 2:18-CV-00798-
                                                                                                      KJM-CKD
 1                                                ORDER

 2         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

 3         1.      The Stipulation is hereby GRANTED and APPROVED.

 4         2.      Claimant’s claim filed in the above-captioned action on May 29, 2018 [Docket No. 18]

 5 and answer filed on June 18, 2018 [Docket No. 19] as to the Defendant Property are hereby deemed

 6 withdrawn.

 7         3.      Pursuant to F.R.C.P. 41(a), Claimant Dew Claw LLC, a Nevada limited liability company

 8 is hereby dismissed from this action with prejudice.

 9         IT IS SO ORDERED.

10 DATED: May 12, 2021.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER RE: WITHDRAWAL OF VERIFIED CLAIM AND                                    Page 3
     ANSWER OF NON-PARTY DEW CLAW LLC                                             Case No. 2:18-CV-00798-
                                                                                                KJM-CKD
